              Case 20-12536-JKS                   Doc 1     Filed 02/14/20 Entered 02/14/20 16:51:08                               Desc Main
                                                            Document     Page 1 of 12

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                HMOB of Fair Lawn 15-01 Broadway Owner, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  15-01 Broadway
                                  Fair Lawn, NJ 07410
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Bergen                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case 20-12536-JKS                     Doc 1       Filed 02/14/20 Entered 02/14/20 16:51:08                                      Desc Main
                                                                 Document     Page 2 of 12
Debtor    HMOB of Fair Lawn 15-01 Broadway Owner, LLC                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See attached Exhibit                                            Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 20-12536-JKS                   Doc 1       Filed 02/14/20 Entered 02/14/20 16:51:08                                  Desc Main
                                                             Document     Page 3 of 12
Debtor   HMOB of Fair Lawn 15-01 Broadway Owner, LLC                                               Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 20-12536-JKS                 Doc 1       Filed 02/14/20 Entered 02/14/20 16:51:08                                 Desc Main
                                                            Document     Page 4 of 12
Debtor    HMOB of Fair Lawn 15-01 Broadway Owner, LLC                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 14, 2020
                                                  MM / DD / YYYY


                             X   /s/ John H. Hajjar, MD                                                   John H. Hajjar, MD
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Sole Member




18. Signature of attorney    X   /s/ Anthony Sodono, III                                                   Date February 14, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Anthony Sodono, III
                                 Printed name

                                 McManimon, Scotland & Baumann, LLC
                                 Firm name

                                 75 Livingston Avenue
                                 Second Floor
                                 Roseland, NJ 07068
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     973-622-1800                  Email address      asodono@msbnj.com

                                  NJ
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
 Case 20-12536-JKS            Doc 1
                                  Filed 02/14/20 Entered 02/14/20 16:51:08                         Desc Main
                                  Document     Page 5 of 12
                          CERTIFICATE OF COMPANY RESOLUTIONS

          The undersigned, being the Sole or Managing Member (the “Member”) of the following limited
liability companies: HMOB Wayne Owner, LLC; HMOB of Oradell Owner, LLC; HMOB of Carlstadt Owner,
LLC; HMOB of Hackensack Office Owner, LLC; HMOB of Hackensack Warehouse Owner, LLC; HMOB of
New Brunswick Owner, LLC; HMOB of Roseland Owner, LLC; HMOB of Jersey City Owner, LLC; HMOB
of Fair Lawn Owner, LL; HMOB of Glen Rock Owner, LLC; HMOB of Fair Lawn 15-01 Broadway Owner,
LLC; HMOB of Mt Kisco Owner, LLC; HMOB of Miramar Owner, LLC (each, a “Company” and
collectively, the “Companies”), does hereby certify that upon requisite consent in lieu of a meeting dated
February 14, 2020, and a quorum being present, the following resolutions were adopted and are still in full
force and effect:

         WHEREAS, each Company has reviewed and considered the financial and operational condition of
its respective business on the date hereof, including its historical performance, its assets, its current and long-
term liabilities, and the market for each Company’s products and services; and

        WHEREAS, each Company has received, reviewed and considered its respective legal, financial and
other advisors as to the relative risks and benefits of pursing a bankruptcy proceeding for each respective
Company under the provision of Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

        NOW, THEREFORE, IT IS:

        RESOLVED, that the Companies have determined that it is desirable and in the best interests of the
Companies and their respective creditors, and other interested parties that a petition be filed by each Company,
seeking relief under the provisions of chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”);

         RESOLVED FURTHER, that the Member and any other person designated and authorized to act by
any of the foregoing officers (each, an “Authorized Officer”) be and hereby authorized and directed to execute
and file on behalf of the Companies all petitions, schedules, lists, and other papers or documents with the
appropriate court under the Bankruptcy Code and to take any and all action that they deem necessary, proper,
or advisable to obtain such relief under the Bankruptcy Code, including, without limitation, any action
necessary to maintain the ordinary course operation of the each Company’s business;

         RESOLVED FURTHER, that the Authorized Officer be, and hereby is, authorized and directed to
retain and employ, in the name and on behalf of each Company, the law firm of McManimon, Scotland &
Baumann, LLC (“MSB”) as legal counsel to the Companies, to represent and assist the Companies in carrying
out their duties under the Bankruptcy Code and to take any and all actions to advance each Company’s rights,
including, but not limited to, filing any pleadings; and in connection therewith, the Authorized Officer, with
power of delegation, are hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the services of
MSB;

        RESOLVED FURTHER, that the Authorized Officer be, and hereby is, authorized and empowered
to execute and file all petitions, schedules, motions, lists, applications, pleadings, and other papers and, in
connection therewith, to employ and retain all assistance by legal counsel, accountants, financial advisors, and
other professionals and to take and perform any and all further acts and deeds that such Authorized Officer
deems necessary, proper, or desirable in connection with the Chapter 11 Cases, with a view to the successful
prosecution of the Companies;

         RESOLVED FURTHER, that the Authorized Officer be, and hereby is, authorized and empowered
to: (i) negotiate, enter into, execute, deliver, certify, file, and/or record, and perform such agreements,
instruments, assignments, motions, affidavits, applications for approvals or rulings of governmental or
regulatory authorities, certificates, or other documents, and to take such other actions, as in the judgment of
any such officer shall be or become necessary, proper, and desirable to effectuate a successful reorganization
  Case 20-12536-JKS          Doc 1     Filed 02/14/20 Entered 02/14/20 16:51:08                Desc Main
                                       Document     Page 6 of 12


of the Companies; and (ii) negotiate, execute, deliver and/or file, in the name and on behalf of the Companies,
any and all agreements, documents, certificates, consents, filings and applications relating to the resolutions
adopted and matters ratified or approved herein and the transactions contemplated thereby, and amendments
and supplements to any of the foregoing, and to take such other actions as may be required or as such officers
deem appropriate or advisable in connection therewith;

        RESOLVED FURTHER, that the Authorized Officer be, and hereby is, authorized and empowered
on behalf of and in the name of each Company, to execute such consents of the Companies, as the Authorized
Officer considers necessary, proper or desirable to effectuate these resolutions, such determination to be
evidenced by such execution or taking of such action; and

         RESOLVED FURTHER, that any and all past actions heretofore taken by any Authorized Officer,
the shareholders in the name and on behalf of the Companies in furtherance of any or all of the preceding
resolutions be, and the same hereby are, ratified, confirmed, and approved.”

         IN WITNESS WHEREOF, I have hereunto set my hand effective as of this 14th day of February

2020.


                                                           /s/ John Hajjar
                                                          John Hajjar, Sole Member of HMOB Wayne Owner,
                                                          LLC; HMOB of Oradell Owner, LLC; HMOB of
                                                          Carlstadt Owner, LLC; HMOB of Hackensack Office
                                                          Owner, LLC; HMOB of Hackensack Warehouse
                                                          Owner, LLC; HMOB of New Brunswick Owner,
                                                          LLC; HMOB of Roseland Owner, LLC; HMOB of
                                                          Jersey City Owner, LLC; HMOB of Fair Lawn
                                                          Owner, LL; HMOB of Glen Rock Owner, LLC;
                                                          HMOB of Fair Lawn 15-01 Broadway Owner, LLC;
                                                          HMOB of Mt Kisco Owner, LLC; HMOB of Miramar
                                                          Owner, LLC




                                                      2

4820-6472-4916, v. 1
Case 20-12536-JKS     Doc 1   Filed 02/14/20 Entered 02/14/20 16:51:08       Desc Main
                              Document     Page 7 of 12



Case No.   Debtor                           Date Filed   Relationship   District
20-12464   HMOB Wayne                       2/13/20      Affiliate      New Jersey
20-12466   HMOB Roseland                    2/13/20      Affiliate      New Jersey
20-12470   Oradell                          2/13/20      Affiliate      New Jersey
20-12473   HMOB Warehouse of Hackensack     2/13/20      Affiliate      New Jersey
20-12475   HMOB Miramar                     2/13/20      Affiliate      New Jersey
20-12465   Hajjar Business Holdings         2/13/20      Affiliate      New Jersey
20-12468   HMOB Fairlawn                    2/13/20      Affiliate      New Jersey
20-12467   HMOB Carlstadt                   2/13/20      Affiliate      New Jersey
20-12469   HMOB Glen Rock                   2/13/20      Affiliate      New Jersey
20-12471   HMOB Hackensack                  2/13/20      Affiliate      New Jersey
20-12472   HMOB Jersey City                 2/13/20      Affiliate      New Jersey
20-12474   HMOB Mt. Kisco                   2/13/20      Affiliate      New Jersey
20-12476   HMOB New Brunswick               2/13/20      Affiliate      New Jersey
           HMOB of Wayne Owner, LLC         2/14/20      Affiliate      New Jersey
           HMOB of Oradell Owner, LLC       2/14/20      Affiliate      New Jersey
           HMOB of Carlstadt Owner, LLC     2/14/20      Affiliate      New Jersey
           HMOB of Hackensack Office        2/14/20      Affiliate      New Jersey
           Owner, LLC
           HMOB of Hackensack Warehouse     2/14/20      Affiliate      New Jersey
           Owner, LLC
           HMBO of New Brunswick Owner,     2/14/20      Affiliate      New Jersey
           LLC
           HMOB of Roseland Owner, LLC      2/14/20      Affiliate      New Jersey
           HMOB of Jersey City Owner, LLC   2/14/20      Affiliate      New Jersey
           HMOB of Fair Lawn Owner, LLC     2/14/20      Affiliate      New Jersey
           HMOB of Glen Rock Owner, LLC     2/14/20      Affiliate      New Jersey
           HMOB of Fair Lawn 15-01          2/14/20      Affiliate      New Jersey
           Broadway Owner, LLC
           HMOB of Mt. Kisco Owner, LLC     2/14/20      Affiliate      New Jersey
           HMOB of Miramar Owner, LLC       2/14/20      Affiliate      New Jersey
                 Case 20-12536-JKS                         Doc 1      Filed 02/14/20 Entered 02/14/20 16:51:08                                          Desc Main
                                                                      Document     Page 8 of 12

 Fill in this information to identify the case:
 Debtor name HMOB of Fair Lawn 15-01 Broadway Owner, LLC
 United States Bankruptcy Court for the: DISTRICT OF NEW JERSEY                                                                                       Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Wilmington Trust                                                                       Contingent             $81,000,000.00                          $0.00               Unknown
 National                                                                               Unliquidated
 Association
 c/o David R.
 Augustin Esq,,
 Duane Morris
 One Riverfront Plaza
 1037 Raymond
 Blvd., Ste. 1800
 Newark, NJ
 07102-5429




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 20-12536-JKS                         Doc 1          Filed 02/14/20 Entered 02/14/20 16:51:08                                Desc Main
                                                                     Document     Page 9 of 12
                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      HMOB of Fair Lawn 15-01 Broadway Owner, LLC                                                               Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 John H. Hajjar
 90 Hoover Drive
 Cresskill, NJ 07626


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Sole Member of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date February 14, 2020                                                      Signature /s/ John H. Hajjar, MD
                                                                                            John H. Hajjar, MD

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12536-JKS                         Doc 1           Filed 02/14/20 Entered 02/14/20 16:51:08            Desc Main
                                                                     Document      Page 10 of 12




                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      HMOB of Fair Lawn 15-01 Broadway Owner, LLC                                                   Case No.
                                                                                    Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Sole Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       February 14, 2020                                           /s/ John H. Hajjar, MD
                                                                         John H. Hajjar, MD/Sole Member
                                                                         Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case 20-12536-JKS   Doc 1    Filed 02/14/20 Entered 02/14/20 16:51:08   Desc Main
                                Document      Page 11 of 12


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        John H. Hajjar
                        90 Hoover Drive
                        Cresskill, NJ 07626


                        Wilmington Trust National Association
                        c/o David R. Augustin Esq,, Duane Morris
                        One Riverfront Plaza
                        1037 Raymond Blvd., Ste. 1800
                        Newark, NJ 07102-5429
            Case 20-12536-JKS                         Doc 1           Filed 02/14/20 Entered 02/14/20 16:51:08          Desc Main
                                                                     Document      Page 12 of 12



                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      HMOB of Fair Lawn 15-01 Broadway Owner, LLC                                                 Case No.
                                                                                    Debtor(s)           Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for HMOB of Fair Lawn 15-01 Broadway Owner, LLC in the above captioned action,
certifies that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly
own(s) 10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under
FRBP 7007.1:



    None [Check if applicable]




 February 14, 2020                                                     /s/ Anthony Sodono, III
 Date                                                                  Anthony Sodono, III
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for HMOB of Fair Lawn 15-01 Broadway Owner, LLC
                                                                       McManimon, Scotland & Baumann, LLC
                                                                       75 Livingston Avenue
                                                                       Second Floor
                                                                       Roseland, NJ 07068
                                                                       973-622-1800 Fax:973-622-7333
                                                                       asodono@msbnj.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
